Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed February 25, 2021.  

Allowable Subject Matter
Claims 1-4, 6-13, 15-20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Larish (US 2019/0149425 A1) discloses a GAN that is trained to generate a network model that predicts possible future states of a network based on a time-series data of previous states, by training a network model generator neural network to simulate a network model. Larish is silent regarding a conditional GAN and a conditioning signal as claimed in the independent claims.
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of “using, by the device, the set of controlled what-if input parameters and state data indicative of a current state of the network as input to a network state model comprising a conditional generative adversarial network (GAN) that implements a conditioning signal, wherein the conditioning signal a) steers a prediction of values for the state data conditioned on the what-if input parameters and b) is a concatenation the set of controlled what-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446